REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Wen et al (US 2016/0254869 A1) fails to teach “determining, by the first device, a location of the second reference signal, wherein the second reference signal is used for uplink data demodulation; wherein a time domain location of the first reference signal is the same as that of the second reference signal, wherein the first reference signal is carried in a first subframe, the location of the first reference signal is a location of the first reference signal in the first subframe, the second reference signal is carried in a second subframe, the location of the second reference signal is a location of the second reference signal in the second subframe, that the time domain location of the first reference signal is the same as the time domain location of the second reference signal is that a time domain location of the first reference signal in the first subframe is the same as a time domain location of the second reference signal in the second subframe, a quantity of symbols used for downlink transmission in the first subframe is greater than a quantity of symbols used for uplink transmission in the first subframe, and a quantity of symbols used for downlink transmission in the second subframe is less than a quantity of symbols used for uplink transmission in the second subframe”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478